Case 5:17-cv-02514-JGB-SHK Document 193-25 Filed 09/27/19 Page 1 of 5 Page ID
                                  #:2606




                    EXHIBIT 25
Case 5:17-cv-02514-JGB-SHK Document 193-25 Filed 09/27/19 Page 2 of 5 Page ID
                                  #:2607
Case 5:17-cv-02514-JGB-SHK Document 193-25 Filed 09/27/19 Page 3 of 5 Page ID
                                  #:2608
Case 5:17-cv-02514-JGB-SHK Document 193-25 Filed 09/27/19 Page 4 of 5 Page ID
                                  #:2609
Case 5:17-cv-02514-JGB-SHK Document 193-25 Filed 09/27/19 Page 5 of 5 Page ID
                                  #:2610
